Citation Nr: 1634537	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to the left ankle disorder.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a July 2014 Travel Board hearing, the transcript of which is included in Virtual VA.  

The Veteran's appeal was remanded by the Board in November 2014 in order to obtain additional VA treatment records and to obtain a VA medical examination and opinion.  VA medical records were obtained, the Veteran was provided a VA examination, and medical opinions were obtained.  Thus there has been substantial compliance with the remand directives.    

FINDING OF FACT

The Veteran's current lumbar spine disorders, including arthritis, first developed more than a year after discharge from service, are not related to service, and are not caused or aggravated by the Veteran's service-connected left ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided a VA medical examination and medical opinions have been obtained.  He has provided testimony at a hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because arthritis of the lumbar spine was not medically diagnosed within one year of discharge.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On his February 2010 original application for VA compensation benefits the Veteran claimed that he is entitled to service connection for lower back pain as secondary to his left ankle sprain.  The Veteran currently has service connection and a noncompensable rating in effect for left ankle sprain.  At his July 2014 hearing the Veteran reported that while in Korea his boot got caught in a cargo net, he fell 10 feet off a launcher, and he injured his back.  He said that he just sucked it up and that he did not get any treatment for his low back at that time.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current low back disability that is a result of service, or that is aggravated by a service-connected disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently the Veteran's assertions are not competent evidence regarding whether he has a current low back disorder due to service or that is aggravated by the service-connected left ankle sprain disability.

The Veteran's STRs reveal treatment for right thumb and for bilateral ankle injuries.  The STRs reveal no complaints or findings related to the low back.  

A February 2010 VA outpatient record is the earliest medical record indicating that the Veteran had complaints of back pain.  December 2012 VA treatment records indicate that the Veteran had early degenerative disease of the lumbosacral spine.  An MRI in December 2012 indicated that the Veteran had disc protrusion and annular tear at L5/S1, and moderate bilateral foraminal narrowing at L4/5.  

The Veteran's medical records, including a February 2015 VA examination report, were reviewed by a VA physician in March 2016.  He opined that it is less likely than not that the Veteran's diagnosed lumbar spine disorder is caused or aggravated by the Veteran's service connected disability, to include his left ankle disability.  The VA examiner pointed out that the Veteran's left ankle joint has normal range of motion and strength and that there are no abnormal biomechanics placed on the Veteran's lumbar spine by the left ankle.  The VA examiner also indicated that the Veteran's lumbar spine disorder is unrelated to service.  He pointed out that there was no indication in the Veteran's STRs of a back injury and the Veteran did not receive any treatment for back pain during service.  The VA examiner opined that the Veteran's currently diagnosed early degenerative joint disease of the lumbosacral spine is age-related.  There are no medical opinions to the contrary.   

The most probative evidence of record are the Veteran's STRs, the post service medical records and the VA medical opinion.  This evidence shows that the Veteran did not experience any disability of the lumbar spine during service, shows that the he first developed low back pain many years after discharge from service, and shows that any current disabilities of the lumbar spine are unrelated to service and are not caused or aggravated by the Veteran's service-connected left ankle disability.  The weight of the evidence, lay and medical does not demonstrate that symptoms of back pain have been continuous since service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a lumbar spine disorder, to include as secondary to the left ankle disorder, is not warranted. 


ORDER

Service connection for a lumbar spine disorder, to include as secondary to the left ankle disorder, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


